United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1099
                     ___________________________

                                Richard Hoeft

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

    Nathan Eide; William Nixon; Laura Auron; Russell Conrow; Pat Hondl

                   lllllllllllllllllllllDefendants - Appellees
                                    ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                              ____________

                           Submitted: 11/14/2019
                             Filed: 11/22/2019
                               [Unpublished]
                              ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.
       Richard Hoeft appeals the district court’s1 adverse grant of summary judgment
in his pro se action asserting a 42 U.S.C. § 1983 claim under the Privileges and
Immunities Clause of the United States Constitution against Nathan Eide, William
Nixon, Laura Auron, Russell Conrow, and Pat Hondl in their individual capacities.2
After de novo review, we conclude that summary judgment was proper for the
reasons stated by the district court. See Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir.
2017) (grant of summary judgment is reviewed de novo; summary judgment is proper
when there is no genuine issue of material fact and party is entitled to judgment as a
matter of law; evidence is viewed and all reasonable inferences are drawn in
nonmoving party’s favor). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.
      2
        Hoeft does not challenge the adverse grant of summary judgment on his
breach of contract, defamation, retaliation, and conspiracy claims. See United States
v. Wearing, 837 F.3d 905, 906 n.6 (8th Cir. 2004) (claim is waived on appeal where
it is not meaningfully argued in opening brief).

                                         -2-